 



Exhibit 10.20
Form of Performance Share Award Agreement

         
To:
      Date: April 1, 2006
 
       
Subject:
            The Andersons, Inc.         2006 Performance Share Unit Award Letter
of Agreement

You have been selected to receive a Performance Share Unit (the “PSUs”) award
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs awarded to you as of
April 1, 2006.
Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2006 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU award, please sign the attached
Acknowledgment and, return to                      in the Personnel Department
by Friday, April 14, 2006. Remember to keep a copy for your files.

  1.   Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby awards
to you                      PSUs. Each PSU shall be equivalent to one Common
Share of the Company.     2.   Performance Period: The Performance Period for
the PSUs awarded shall be the three year period beginning January 1, 2006 and
ending December 31, 2008.     3.   Performance Schedule and Vesting of PSUs:
Awards shall vest as of the last day of the Performance Period in accordance
with the following Performance Schedule based on the Company’s three-year
cumulative fully diluted earnings per share (“EPS”) computed under Generally
Accepted Accounting Principles (GAAP) during the Performance Period. The
Compensation Committee of the Board of Directors reserves the right to adjust
the EPS presented in the annual report for extraordinary transactions which
impact EPS to ensure the pay for performance relationship. No PSUs will be
considered vested and earned for payment if the Company’s three-year cumulative
EPS during the Performance Period is less than $9.55.

33



--------------------------------------------------------------------------------



 



                                                  Annual EPS                    
      Cumulative   % Units Growth Rate   Year 1   Year 2   Year 3   EPS Growth  
Vested *  
 
    14 %   $ 3.42     $ 3.90     $ 4.44     $ 11.76       100 %
 
    13 %   $ 3.39     $ 3.83     $ 4.33     $ 11.55       93 %
 
    12 %   $ 3.36     $ 3.76     $ 4.21     $ 11.34       86 %
 
    11 %   $ 3.33     $ 3.70     $ 4.10     $ 11.13       79 %
 
    10 %   $ 3.30     $ 3.63     $ 3.99     $ 10.92       71 %
 
    9 %   $ 3.27     $ 3.56     $ 3.89     $ 10.72       64 %
 
    8 %   $ 3.24     $ 3.50     $ 3.78     $ 10.52       57 %
 
    7 %   $ 3.21     $ 3.43     $ 3.68     $ 10.32       50 %
 
    6 %   $ 3.18     $ 3.37     $ 3.57     $ 10.12       40 %
 
    5 %   $ 3.15     $ 3.31     $ 3.47     $ 9.93       30 %
 
    4 %   $ 3.12     $ 3.24     $ 3.37     $ 9.74       20 %
 
    3 %   $ 3.09     $ 3.18     $ 3.28     $ 9.55       10 %  
 
    0 %   $ 3.00     $ 3.00     $ 3.00     $ 9.00       0 %

 

*   The target annual EPS growth rate is 7%. At a 7% cumulative EPS growth rate
100% of competitive target long-term compensation is achieved, which is equal to
50% of the PSUs granted to you under this agreement. The “% Units Vested” at a
14% cumulative EPS growth rate achieves 200% of competitive target long-term
compensation, which is equal to 100% of the PSUs granted to you under this
agreement.

      You must be actively employed by the Company as of the end of the
Performance Period to be eligible to vest in and receive any payment of your
PSUs except as noted in paragraph 7 below. Actual vested percentage rates will
be interpolated from the above Performance Schedule using the actual three-year
cumulative fully diluted cumulative EPS achieved at the end of the Performance
Period.     4.   Rights as a Shareholder: You shall have no rights as a
shareholder with respect to the Common Shares subject to the PSUs awarded to you
during the Performance Period including the right to receive dividends or to
vote the Common Shares subject to the PSUs.     5.   Equivalent Dividends: If
any dividends are paid with respect to Commons Shares of the Company during the
Performance Period, additional PSUs will be awarded to you as of the last day of
the Performance Period. The amount of additional PSUs will be computed based on
the cumulative per share dividend rate actually paid on Common Shares during the
Performance Period and the share price on the last day of the Performance
Period. Additional PSUs awarded to you, if any, shall be subject to the terms
and conditions of the Plan and this Agreement and will vest in accordance with
the Performance Schedule defined in this Agreement.     6.   Payment of Earned
PSUs: Vested PSUs rounded up to the nearest whole unit shall be delivered to you
in the form of Common Shares no later than 75 days following the conclusion of
the Performance Period. PSUs which do not vest as

34



--------------------------------------------------------------------------------



 



      of the last day of the Performance Period will be forfeited. In that
regard, you agree that you will comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws. In addition, the Company
must receive from you payment or a written request for arrangement of terms for
payment, including share withholding, of all federal, state or local taxes of
any kind required to be withheld with respect to the vesting of Shares as
condition precedent to the delivery of the Shares. Shares are subject to tax
withholding based on the market value of the Shares on the date of vesting
(i.e., closing price on the business day prior to the date of vesting) at
required withholding tax rates. Withholding taxes due, if not satisfied in
shares, must be paid in full within thirty days of the vesting date.     7.  
Termination and Forfeiture of PSUs: Your right to receive unvested PSUs shall
terminate in whole and forfeit upon your termination of employment with the
Company or its subsidiaries for any reason, except in the event of your death,
Permanent Disability, Retirement, or Termination without Cause as a result of a
Sale of your Business Unit. If your termination with the Company meets one of
the listed exceptions, then your unvested PSUs will remain subject to the
Performance Schedule during the Performance Period provided in this Agreement
and the number of your PSUs subject to vesting at the end of the Performance
Period will be reduced proportionate to the number of months rounded to the
nearest whole month you were actively employed during the Performance Period.  
  8.   Other Acknowledgments: You acknowledge that the Compensation Committee
may adopt and/or change from time to time such rules and regulations as it deems
proper to administer the Plan.     9.   Binding Effect: This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

If you have any questions related to the tax consequences of your stock award,
please contact                      at                      in Corporate
Accounting. General information is available by contacting                     
at                      in Human Resources.

         
 
      Thank You,
 
       
 
      /s/ Charles E. Gallagher
 
      Charles E. Gallagher
Vice President, Human Resources
The Andersons, Inc.

35